Judgment of resentence, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), rendered September 22, 2003, convicting defendant, after a jury trial, of murder in the first degree, and resentencing him to a term of life without parole, modified, as a matter of discretion in the interest of justice, to reduce the sentence to a term of 25 years to life, and otherwise affirmed.
■ We find nothing to indicate that the resentencing court misunderstood the purpose of the remand upon our prior modification (304 AD2d 322, 323 [2003], Iv denied 100 NY2d 625 [2003]). However, we are empowered to reverse or modify a sentence, as a matter of discretion in the interest of justice, where we conclude that the sentence, “though legal, was unduly harsh or severe” (CPL 470.15 [6] [b]; People v Thompson, 60 NY2d 513, 519 [1983]). Moreover, we may exercise this power, “if the interest of justice warrants, without deference to the sentencing court” (People v Delgado, 80 NY2d 780, 783 [1992]). In our view, considering all the circumstances, the sentence was excessive, and the interest of justice will be adequately served by a reduction of the sentence to the extent indicated. Concur— Mazzarelli, Ellerin and Catterson, JJ.